     Case 2:20-cv-00304-RFB-NJK Document 47 Filed 07/29/21 Page 1 of 2




 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      DANA SNIEGOCKI, ESQ.
 3    Nevada Bar No. 11715
      E-mail: dsniegocki@hkm.com
 4    HKM EMPLOYMENT ATTORNEYS LLP
      1785 East Sahara, Suite 300
 5    Las Vegas, Nevada 89104
      Tel: (702) 805-8340
 6    Fax: (702) 805-8340
      E-mail: jfoley@hkm.com
 7    Attorneys for Plaintiff

 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10     SALVADOR LIBUTAN, an Individual,
                                                         CASE NO.: 2:20-cv-00304-RFB-NJK
11                          Plaintiff,
                                                         STIPULATION AND ORDER TO
12     vs.                                               DISMISS WITH PREJUDICE

13     MGM GRAND HOTEL LLC, a Domestic
       Limited-Liability Company,
14

15                          Defendants.

16
              Plaintiff SALVADOR LIBUTAN (“Plaintiff”), and Defendant MGM GRAND HOTEL
17
      LLC (“Defendant”), by and through their counsel of record, hereby stipulate and agree to the
18
      dismissal of this action in its entirety, with prejudice.
19
              ///
20
              ///
21
              ///
22
              ///
23
              ///
24


                                                   Page 1 of 2
     Case 2:20-cv-00304-RFB-NJK Document 47 Filed 07/29/21 Page 2 of 2




 1           Each party is to bear its own costs and attorneys’ fees.

 2           Dated this 28th day of July, 2021

 3    HKM EMPLOYMENT ATTORNEYS                         MGM GRAND HOTEL, LLC
      LLP
 4

 5    By: /s/ Jenny L. Foley                           By: /s/ Jason Sifers

 6    Jenny L. Foley, NV Bar #9017                     Scott Whitworth, NV Bar #15671
      Dana Sniegocki, NV Bar # 11715                   Jason Sifers, NV Bar # 14273
 7    1785 East Sahara, Suite 300                      6385 S. Rainbow Blvd., Suite 500
      Las Vegas, Nevada 89104                          Las Vegas, NV 89118
 8    Telephone: (702) 625-3893                        Telephone: (702) 692-5651

 9    Attorneys For Plaintiff                          Attorneys for Defendant
      Salvador Libutan                                 MGM Grand Hotel, LLC
10

11
                                                 ORDER
12

13

14                                                 IT IS SO ORDERED:

15
                                                   ____________________________________
16                                                 UNITED STATES DISTRICT JUDGE

17
                                                   _____________________________________
18                                                 DATE
                                                  DATED this 28th day of July, 2021.
19

20

21

22

23

24


                                                 Page 2 of 2
